internal_revenue_service number release date index number ------------------------------------ --------------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-127263-13 date date legend decedent ---------------------------------------------------------------- --------------------------------------------------- spouse ------------------------------------------------------ ------------------------------ will ------------------------------------------------------------------------ trust ---------------------------------------------------- ----------------------------------------- trust p ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ trust r -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ trust ------------------------------------------------------------- --------------------------------------------------------------------------- trust ------------------------------------------------------------- --------------------------------------------------------------------------- x ---------------------------------------------------- ------------------ plr-127263-13 state state statute date date date date --------- -------------- ------------------------------------------------------------------- -------------------- -------------------------- -------------------------- ------------------------ dear ------------------- this letter responds to a letter dated date submitted by your personal representative and subsequent correspondence requesting rulings on the federal income and gift_tax consequences of the proposed division of an irrevocable_trust trust the facts submitted and the representations made are as follows decedent died on date pursuant to article iii of will trust was established for the benefit of spouse during spouse’s lifetime spouse is the trustee of trust and trust is governed by the laws of state spouse as executrix of decedent’s estate listed trust on part a of schedule m of form_706 united_states estate and generation-skipping tax_return and is deemed to have made the election to treat the trust property as qualified_terminable_interest_property qtip article iii paragraph b sec_1 of will provides that the trustee of trust must pay the net_income of trust in quarterly or more frequent installments to spouse during her lifetime article iii paragraph a provides that trust terminates upon the date of death of spouse trust does not provide for distributions of principal during spouse’s lifetime at spouse’s death the assets of trust are to be divided equally between trust p and trust r article ix of will grants the trustee of trust uncontrolled discretion to exercise all rights powers and authorities conferred under applicable state law in addition article ix provides that if future changes in the law expand trustee powers the trustee shall have the expanded powers under article ix of will the trustee of trust will have no authority to restrict spouse’s enjoyment of the trust income in a manner inconsistent with qualified_terminable_interest_property as presently defined in sec_2056 of the code plr-127263-13 spouse has represented that neither state law nor the provisions of trust will be interpreted as granting the trustee of trust or spouse the power to make distributions of trust’s principal during the life of spouse on date shares of x were transferred to trust x is a state corporation that elected to be taxed as a subchapter_s_corporation on date spouse as beneficiary of trust filed an election to treat trust as a qualified_subchapter_s_trust qsst effective date a date that is within two years of date statute provides that the trustee may unless specifically prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the result does not impair the rights of any beneficiary or adversely affect achievement of the purpose of the original trust spouse as trustee of trust proposes to exercise her trustee powers under the terms of trust and statute to divide trust into two new equal trusts trust and trust the assets of trust will be divided pro-rata between trust and trust spouse will continue as trustee of both trusts and will receive all of the distributions of income from each new trust during her lifetime after the death of spouse the assets of trust will be distributed to trust p and the assets of trust will be distributed to trust r spouse represents that the terms of trust and trust will be identical to those of trust except that the beneficiaries will differ as described above the trustee has requested the following rulings the division of trust into trust and trust will not cause any of those trusts to realize gain_or_loss under sec_61 or sec_1001 the adjusted bases of the assets received by trust and trust from trust will be the same as the adjusted bases of the assets held by trust immediately prior to the division pursuant to sec_1015 trust and trust will qualify as qssts as defined by sec_1361 the division of trust into two new trusts trust and trust will not constitute a disposition of all or any part of qualified_terminable_interest_property as defined in sec_2519 the division of trust into trust and trust will not cause any beneficiary of trust trust or trust to have made a gift under sec_2501 ruling sec_61 of the code provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property plr-127263-13 sec_1001 provides that the gain realized from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss realized is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss realized must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite based upon the information submitted and representations made we conclude that the legal entitlements and interests of the beneficiaries of trust and trust will not differ materially in_kind or extent from their interests in trust accordingly the division of trust into trust and trust does not result in the recognition of gain_or_loss under sec_61 and sec_1001 by trust trust or trust ruling sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value plr-127263-13 sec_1015 provides that if property was acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer in this case based upon the facts submitted and the representations made and provided that all of trust's assets are divided pro-rata among the successor trusts we conclude that because neither sec_61 nor sec_1001 applies to the proposed transaction the basis of the assets for each of the successor trusts will be the same as trust's basis in the assets at the time of the transfer ruling sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under paragraph d such trust shall be treated as a_trust described in sub sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under paragraph d is made sec_1361 defines the term qualified_subchapter_s_trust as a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in addition the terms of the trust must require that i during the lifetime of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary plr-127263-13 in this case based on the facts submitted and representations made we conclude that the creation of trust and trust is a modification of trust for federal_income_tax purposes and trust and trust are treated as a continuation of trust therefore a division of trust into trust and trust will not be treated as a distribution or a right to distribute principal for purposes of the application of sec_1361 further trust and trust will be treated as a continuation of trust for purposes of the qsst election made for trust provided that the qsst election for trust is otherwise valid and provided that trust and trust distribute their income currently to spouse during the life of spouse trust and trust will be treated as qssts after the division of trust ruling sec_4 and sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible plr-127263-13 sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration received shall be deemed a gift sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides in part that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 as transferring all interests in property other than the qualifying_income interest if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 pursuant to the terms of trust and pursuant to the deemed_election made by spouse as trustee the assets of trust are treated as qualified_terminable_interest_property under sec_2056 in this case after the division of trust into trust and trust spouse will continue to be entitled to all the income payable at least annually from the property in trust and trust accordingly spouse will continue to have a qualifying_income interest in trust and trust consequently based on the facts submitted and the representations made we conclude that the division of trust into trust and trust will not constitute a disposition of all or any part of the qualified_terminable_interest_property as defined in sec_2519 further the division of trust into trust and trust will not change the beneficial interests of the trust beneficiaries as stated above spouse will continue to have a plr-127263-13 qualifying_income interest in trust and trust and trust p and trust r will remain the principal beneficiaries of one-half of trust after spouse’s death as provided in the trust instrument trust p will be the principal beneficiary of trust after spouse’s death and trust r will be the principal beneficiary of trust after spouse’s death accordingly based upon the facts submitted and the representations made we conclude that the division of trust into trust and trust will not cause any beneficiary of trust trust or trust to have made a taxable gift_for federal gift_tax purposes under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to the trustee's authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
